DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/20 and 3/19/21have been considered by the examiner and made of record in the application file.
Election/Restrictions
Applicant’s election without traverse of claims 1-14, 19-24 in the reply filed on 8/13/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al (US 2021/0014791) in view of Kim et al (US 2019/0261273 ).
As to claim 1, Freda et al teaches a method of wireless communication performed by a user equipment (UE), comprising:

identifying a content field group of the set of content field groups that is to be read by the UE (paragraph 420); and
determining, based at least in part on the identified content field group, a behavior associated with performing a UE wake-up operation (paragraph 420).
Freda et al fails to teach a multi-user wake-up signal.  Kim et al teaches a multi-user wake-up signal (figure 9 and paragraphs 79-85).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim et al into the system of Freda et al in order to reduce the power consumption of the communication device.
As to claim 2, Freda et al teaches the method of claim 1, wherein the content field group includes information associated with at least one of:
a bandwidth part associated with performing the UE wake-up operation;
a channel state information (CSI) request associated with performing the UE wake-up operation; or a primary cell or secondary cell indication associated with performing the UE wake-up operation (paragraph 420).
As to claim 3, Kim et al teaches the method of claim 1, wherein the DCI communication includes one or more padding bits (paragraph 173).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim et al into the system of Freda et al in order to allocate more IDs.

As to claim 5, Freda et al teaches the method of claim 1, wherein the multi-UE wake-up signal is received based at least in part on a bitmap scheme associated with a set of wake-up indicator fields included in the DCI communication (paragraph 565).
As to claim 6, Freda et al teaches the method of claim 1, wherein identifying the content field group comprises:
identifying the content field group based at least in part on information included in a set of wake-up indicator fields included in the DCI communication (paragraph 401).
As to claim 7, Freda et al teaches the method of claim 6, wherein the information included in the set of wake-up indicator fields is a number of occurrences of a particular value in a portion of the set of wake-up indicator fields that precedes a portion of the set of wake-up indicator fields corresponding to the multi-UE wake-up signal (paragraph 420).
As to claim 8, Freda et al teaches the method of claim 1, wherein identifying the content field group comprises:
identifying the content field group based at least in part on a field group index that is configured on the UE (paragraph 299).
As to claim 10, Freda et al teaches the method of claim 9, wherein identifying the set of resources comprises identifying the set of resources based at least in part on at least one of:
a radio resource control (RRC) configuration;

a default configuration; or
a partial grant included in the DCI communication (paragraph 186).
As to claim 11, Freda et al teaches the method of claim 1, further comprising:
determining a wake-up radio network temporary identifier (RNTI) associated with the UE, wherein the wake-up RNTI is determined based at least in part on:
another RNTI associated with the UE,
a cell identifier,
a cell group identifier, or
a bandwidth part identifier; and
receiving the DCI communication based at least in part on the wake-up RNTI (paragraph379).
As to claim 12, Freda et al teaches the method of claim 11, wherein the wake-up RNTI is a cell group level wake-up RNTI (paragraph 140).
As to claim 13, Freda et al teaches the method of claim 1, wherein performing the UE wake-up operation includes enabling monitoring of a physical downlink control channel (PDCCH) in association with receiving or transmitting a communication in an upcoming discontinuous reception (DRX) cycle on-duration (paragraph 140).
As to claim 14, Freda et al teaches the method of claim 1, wherein the behavior includes monitoring a particular bandwidth part or transmitting a channel state information (CSI) report (paragraph 420).
As to claims 19-24, recite limitations substantially similar to the claims 1-8, 10-14. Therefore, these claims were rejected for similar reasons as stated above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freda et al (US 2021/0014791) and (US 2019/0261273) in view of Sun et al (US 2020/0383119).  
As to claim 9, Freda et al teaches the method of claim 1, wherein the behavior indicates that the UE is to transmit a configuration information, and Freda et al fails to teaches the method further comprises: identifying a set of resources in which to transmit the CSI report; and transmitting the CSI report in the set of resources.  Sun et al teaches identifying a set of resources in which to transmit the CSI report; and transmitting the CSI report in the set of resources (paragraph 252).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Sun et al into the system of Freda et al and Kim et al in order to support higher frequency (mmWave) bands such as 60GHz bands. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	August 27, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642